DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 11,012,599. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and application both solve the same problem in substantially a similar manner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 - 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Blanquart et al (US 9,509,917, hereafter  Blanquart) in view of Yudovsky (US 2016/0042513).
	As per claim 1, Blanquart discloses a system comprising:
	 an emitter for emitting pulses of electromagnetic radiation (column 3 lines 23 - 27);
	 an image sensor comprising a pixel array for sensing reflected electromagnetic radiation (column 4 lines 8 - 10);
	 and a controller comprising a processor in electrical communication with the image sensor and the emitter ();

	However, Blanquart does not explicitly teach  and wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm: electromagnetic radiation having a wavelength from about 565 nm to about 585 nm (); or electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm.
	In the same field of endeavor, Yudovsky teaches wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm: electromagnetic radiation having a wavelength from about 565 nm to about 585 nm (); or electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm.
	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively to modify the invention of Blanquart in view of Yudovsky.  The advantage is enhanced imaging.
	As per claim 2, Blanquart discloses the system of claim 1, wherein the image sensor is configured to generate a plurality of exposure frames. wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter and produces a dataset corresponding in time with each pulse of electromagnetic radiation to generate a plurality of datasets corresponding to the plurality of exposure frames (column 4 lines 42 – 44).
	As per claim 3, Blanquart discloses the system of claim 2, wherein the image sensor is configured to sense each of the plurality of exposure frames during a readout 
	As per claim 4, Blanquart discloses the system of claim 3, wherein the plurality of exposure frames are combined to form an image frame (column 4 lines 20 – 23).
	As per claim 5, Blanquart discloses the system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a green wavelength of electromagnetic radiation, a red wavelength of electromagnetic radiation, and a blue wavelength of electromagnetic radiation (column 4 lines 11 - 41).
	As per claim 6, Blanquart discloses the system of claim 1, wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration (column 9 lines 12 – 27).
	As per claim 7, Blanquart discloses the system of claim 1, wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprise electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse (column 7 lines 6 – 17).
	As per claim 8, Blanquart discloses the system of claim 1, wherein at least one pulse of the pulses of electromagnetic radiation emitted by the emitter results in an exposure frame created by the image sensor, wherein the system further comprises a display for displaying two or more exposure frames as an image frame (column 7 lines 6 – 17).
	As per claim 9, Blanquart discloses the system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter results in a 
	As per claim10, Blanquart in view of Yudovsky discloses the system of claim 9, wherein the controller is further configured to:
	 receive the location of the critical tissue structure from the corresponding system (¶ 9); generate an overlay frame comprising the location of the critical tissue structure (¶ 9); and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene (Yudovsky: ¶ 9 - 21). 
	As per claim 11, Blanquart discloses the system of claim 1, wherein the blanking period of the image sensor corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array (column 5 lines 50 – 54).
	As per claim 12, Blanquart discloses the system of claim 1, wherein the controller is further configured to adjust a sequence of the pulses of electromagnetic radiation emitted by the emitter based on a threshold, wherein the threshold determines proper illumination of a scene in a light deficient environment (column 10 lines 54 – 62).
	As per claim 13, Blanquart discloses the system of claim 1, wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame (column 6 lines 29 – 37).
claim 14, Blanquart discloses the system of claim 13, wherein the image frame is assigned a visible color for use on a display, wherein the visible color is 8-bit or 16-bit or n-bit (column 11 lines 5 – 13).
	As per claim 15, Blanquart discloses the system of claim 1, wherein at least one pulse of the plurality of pulses of electromagnetic radiation emitted by the emitter results in a hyperspectral exposure frame created by the image sensor, and wherein the controller is further configured to provide the hyperspectral exposure frame to a corresponding system that identifies one or more critical structures in a body based on the hyperspectral exposure frame (column 6 lines 29 – 37).
	As per claim 16, Blanquart in view of Yudovsky discloses the system of claim 15, wherein the one or more critical structures in the body comprise one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor (Yudovsky: ¶ 4).
	As per claim 17, Blanquart discloses the system of claim 1, wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor can generate a three-dimensional image (column 15 lines 4 – 11).
	As per claim 18, Blanquart discloses the system of claim 1, wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation (column 4 lines 61 – column 5 lines 5).
	As per claim 19, Blanquart discloses the system of claim 1, wherein the reflected electromagnetic radiation sensed by the image sensor results in a plurality of exposure 
	As per claim 20, Blanquart discloses the system of claim 1, wherein the pixel array comprises pixels having a plurality of pixel sensitivities, wherein the plurality of pixel sensitivities comprises a long exposure and a short exposure (column 10 lines 54 – 62).
	As per claim 21, Blanquart discloses the system of claim 20, wherein the image sensor is configured to generate a hyperspectral frame of long exposure pixel data and short exposure pixel data (column 10 lines 54 – 62). 
	As per claim 22, Blanquart discloses the system of claim 1, wherein the emitter comprises a plurality of sources of light that each emits a pulse of a portion of the electromagnetic spectrum (column 4 lines 6 – 19).
	As per claim 23, Blanquart discloses the system of claim 1, wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation (column 6 lines 29 – 37). 
	As per claim 24, Blanquart discloses the system of claim 1, wherein the pulses of electromagnetic radiation comprise: a red wavelength of electromagnetic radiation (column 4 lines 45 - 55); a green wavelength of electromagnetic radiation (column 4 lines 45 - 55);  a blue wavelength of electromagnetic radiation (column 4 lines 45 - 55).

	In the same field of endeavor, Yudovsky teaches electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; and electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm.
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively to modify the invention of Blanquart in view of Yudovsky.  The advantage is enhanced imaging.
	As per claim 25, Blanquart discloses the system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and a hyperspectral wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red (801) 854-7675 73Attorney Docket No.: END-0008.NP1wavelength, the green wavelength, the blue wavelength, and the hyperspectral wavelength can be processed to generate a Red-Green-Blue (RGB) image comprising an overlay of hyperspectral imaging data (column 4 lines 5 – 19 and column 6 lines 29 – 35).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487